IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-74,498-01


EX PARTE JOSE LUIS ESCARENO, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 806507-A IN THE 182ND DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
capital murder and sentenced to life imprisonment.  
	Applicant contends in his application that he was denied his right to due process, that
he was denied his right to effective assistance of counsel at trial and on appeal, and that the
convicting court committed error during the trial. The trial court has entered findings of fact
and conclusions of law and recommends that relief be denied.
	After an independent review of the record provided to this Court, we agree with the
trial court's recommendation. Relief on Applicant's claims should be denied. The trial
court's findings of fact are supported by the record and are adopted by this Court as our own.
We note, however, that Applicant's jury charge claim is not procedurally barred as stated in
Conclusion Number 2. Rather, as this Court has stated, an error in the jury charge is
considered properly raised on habeas, and the standard of review on such a claim  is whether
the ailing instruction so infected the entire trial that the resulting conviction violates due
process. Ex parte Coleman, 599 S.W.2d 305, 306 (Tex. Crim. App. 1978).
RELIEF DENIED.

Delivered: May 4, 2011
Do Not Publish